DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed December 3, 2020 has been received and entered.
3.	Claims 1-8 and 10-15 are currently pending.

Election/Restrictions
4.	Applicant’s election without traverse of Group III, claims 10-13, with claims 1-6 as linking claims in the reply filed on December 3, 2020 is acknowledged.
5.	Claims 7, 8, 14, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1-6 and 10-13 are examined on the merits.

Claim Objections
7.	Claim 11 is objected to because of the following informalities:  in line 2, “or” should be inserted between “drops” and “body oils”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 6 is indefinite because it depends from itself.  It appears that claim 6 could depend either from claim 1 or from claim 5.  Clarification is needed.
9.	Claim 13 is indefinite because there is a lack of antecedent basis for the phrase “The cosmetic product according to claim 1”.  Claim 1 is not drawn to a cosmetic product.  It appears that claim 13 should depend from either claim 10 or claim 11.  Clarification is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1, 4, 10, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holscher (US 2013/0303432).
This reference teaches a fragrance composition comprising lavandin oil, rosemary oil, and peppermint oil (Lavandula hybrida, Rosmarinus officinalis leaf, and Mentha piperita, respectively, as defined by applicant on page 3, lines 28-32 of the specification).  The fragrance composition is formulated into topical cosmetic compositions at a percentage of 0.25 to 3%.  The composition can be in the form of a cream, lotion, spray, or wipe (see paragraphs [0063], [0064], and [212]. 
In regards to applicant’s claim 4 which uses the transitional phrase “consisting essentially of,”  MPEP section 2111.03 states: 
For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.

Therefore, “consisting essentially of” will be construed as “comprising” until the above conditions are met.
11.	Claim(s) 1, 2, 4, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hefti (US 2015/0150922).
Hefti teaches a topical oil composition which contains Mentha piperita, Rosmarinus officinalis, and Lavandula hybrida oils in equal amounts (see paragraph [0082]).  The reference teaches that the composition only contains essential oils (see claim 9).
12.	Claim(s) 1, 4, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (EP 2 298 275).
This reference teaches a topical composition comprising Lavandula hybrida oil, peppermint oil, and rosemary oil.  The reference teaches that the composition can be formulated into creams, lotions, sprays, and oils (see paragraphs [0012], [0034], [0035], and [0076]).


For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.

Therefore, “consisting essentially of” will be construed as “comprising” until the above conditions are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claim 1-3 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holscher (US 2013/0303432).

In addition, the reference does not specifically teach including vitamin C in the composition.  However, vitamin C is a standard ingredient to include in topical compositions.  This fact is acknowledged by applicant on page 7, lines 5-8 of the specification.  Thus, it is not considered to be inventive to include this well-known and commonly used ingredient in the composition taught by the reference.
14.	Claim 1-3 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hefti (US 2015/0150922).
The teachings of this reference are discussed above in paragraph 11.  The reference does not specifically teach adding the ingredients together in the amounts claimed by applicant.  
In addition, the reference does not specifically teach including vitamin C in the composition.  However, vitamin C is a standard ingredient to include in topical compositions.  This fact is acknowledged by applicant on page 7, lines 5-8 of the specification.  Thus, it is not considered to be inventive to include this well-known and commonly used ingredient in the composition taught by the reference.
15.	Claim 1-3 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (EP 2 298 275).
The teachings of this reference are discussed above in paragraph 12.  The reference does not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art 
In addition, the reference does not specifically teach including vitamin C in the composition.  However, vitamin C is a standard ingredient to include in topical compositions.  This fact is acknowledged by applicant on page 7, lines 5-8 of the specification.  Thus, it is not considered to be inventive to include this well-known and commonly used ingredient in the composition taught by the reference.
16.	Claim 1, 4, 5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neale (US 2006/0083763).
Claim 11 of this reference is drawn to an essential oil composition where the essential oil is selected from a list that includes one or more of peppermint oil, rosemary oil, and lavandin oil.  The reference does not explicitly teach the combination of these three oils.  However, as discussed in MPEP section 2144.07:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)…"Reading a list and selecting a known compound to 

Thus, is not considered to be inventive to select these three ingredients from this list in the reference unless an unexpected result is shown from the selection.  Therefore, the combination of peppermint oil, rosemary oil, and lavandin oil is considered to be an obvious modification of what was specifically claimed in the reference.  The claimed oil composition does not require any additional ingredients; thus, it is considered to consist of the three oils.
The reference does not specifically teach that the oil composition is a cosmetic oil.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Allowable Subject Matter
17.	Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art does not specifically teach or suggest a composition consisting of the three claimed oils in the specific percentages claimed in claim 6.  Thus, this claim is considered to be free of the art.  In addition, Lavandula hybrida is a non-naturally occurring hybrid species of lavender.  When added to the other oils, a marked distinction in fragrance properties of the oils would be achieved.  Thus, claim 6 is considered to be directed to patent eligible subject matter.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655